 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JACK L LIEBO,                                    CASE NO. C19-288 MJP

11                                 Plaintiff,                MINUTE ORDER

12                 v.

13          CEDAR SHAKE & SHINGLE
            BUREAU, et al.,
14
                                   Defendants.
15

16          The following minute order is made by the direction of the court, the Honorable Marsha
17   J. Pechman, United States District Judge:
18          Plaintiffs’ Motion for Appointment of Interim Co-Lead Class Counsel (Dkt. No. 26) is
19   STRICKEN and may be re-noted at a later date as appropriate.
20          The clerk is ordered to provide copies of this order to all counsel.
21          Filed May 15, 2019.                     William M. McCool
                                                    Clerk of Court
22
                                                     s/Paula McNabb
23                                                   Deputy Clerk
24


     MINUTE ORDER - 1
